989 So.2d 106 (2008)
D. Brennan HOLLOWAY
v.
KANSAS CITY SOUTHERN RAILWAY COMPANY, Madison Parish Police Jury, and State of Louisiana Through the Department of Transportation and Development Consolidated With David Holloway and Susan Holloway
v.
Kansas City Southern Railway Company, Madison Parish Police Jury, and State of Louisiana Through the Department of Transportation and Development and State Farm Mutual Automobile Insurance Company.
No. 2008-CC-1050.
Supreme Court of Louisiana.
August 29, 2008.
In re Kansas City Southern Railway Company et al;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Madison, 6th Judicial District Court Div. B, Nos. 03-114, 03-116; to the Court of Appeal, Second Circuit, No(s). 43504-CW, 43505.
Denied.